Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 27, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152562(81)(82)                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellant,                                                                                     Justices
                                                                   SC: 152562
  v                                                                COA: 316467
                                                                   Wayne CC: 08-009312-FC
  DAVID ROARK,
             Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, the motions for immediate consideration and to
  waive fees are GRANTED. The motion of Shokelle McKay for leave to file an amicus
  curiae brief in this case is DENIED without prejudice to submitting a proposed amicus
  brief and refiling a motion to file the brief at that time.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  May 27, 2016
                                                                              Clerk